Case 18-52363-jwc   Doc 95   Filed 07/03/19 Entered 07/03/19 16:09:20           Desc Main
                             Document      Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: July 3, 2019
                                              _________________________________

                                                       Jeffery W. Cavender
                                                  U.S. Bankruptcy Court Judge

 ________________________________________________________________




            IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


                                             CHAPTER 13

                                             CASE NO. 18-52363-jwc




                                    ORDER

      The Debtor has filed a Motion to Sell Property (Doc#91) and an Application

to Employ Listing Broker, Donna J. Hall (Doc#92). Debtor has filed Motions to

Shorten Time. The Motions to Shorten Time are granted.

       The Court will hold hearings on the motion to sell property (Doc#91) and

application to employ listing broker, Donna J. Hall in Courtroom 1203 United
                                        1
Case 18-52363-jwc     Doc 95   Filed 07/03/19 Entered 07/03/19 16:09:20        Desc Main
                               Document      Page 2 of 2



States Courthouse, 75 Ted Turner Drive, S.W. Atlanta, Georgia 30303 at 11:15 AM

on July 11, 2019. Debtor's attorney shall serve all interested parties within one (1)

business day on July 5, 2019 via email or facsimile transmission or mail. Debtor’s

Attorney shall file a Certificate of Service with the Court on the same day.

                               END OF DOCUMENT



Drafted by:
Ralph Goldberg
Georgia Bar No. 299475
Attorney for Millard Farmer
Goldberg & Cuvi llie r, P.C.
1400 Montreal Road
Suite 100
Tucker, GA 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)
attorneygoldberg @hotmai l.co m




                                           2
